

113 HRES 431 IH: Calling on the United States Senate to increase sanctions against Iran.
U.S. House of Representatives
2013-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 431IN THE HOUSE OF REPRESENTATIVESDecember 5, 2013Mr. Scalise (for himself, Mr. Gene Green of Texas, Mr. Jordan, Mr. Aderholt, Mr. Lankford, Mrs. Bachmann, Mr. Franks of Arizona, Mr. Walberg, Mr. Pitts, Mrs. Hartzler, Mr. Stutzman, Mr. Cotton, Mr. Mulvaney, Mr. Gohmert, Mr. Roe of Tennessee, Mr. King of Iowa, Mr. Price of Georgia, Mr. Posey, Mr. Wilson of South Carolina, Mr. LaMalfa, Mr. Pittenger, Mr. Weber of Texas, Mr. Palazzo, Mr. Marino, Mr. Woodall, Mr. Farenthold, Mr. Joyce, Mr. Stewart, Mr. Barr, Mr. Hultgren, Mrs. Blackburn, Mr. McAllister, Mr. Harris, and Mr. Duncan of South Carolina) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, Financial Services, Oversight and Government Reform, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCalling on the United States Senate to increase sanctions against Iran.Whereas Iran continues to pose a threat to the United States through its pursuit of a nuclear weapons capability, work on its ballistic missile program, and state sponsorship of terrorism;Whereas on July 31, 2013, the United States House of Representatives passed the Nuclear Iran Prevention Act of 2013, H.R. 850, by an overwhelmingly bipartisan vote of 400–20–1;Whereas this legislation highlights the devastating threat that a nuclear-armed Iran would pose to the United States, United States allies, and United States interests globally;Whereas Israel is a vital ally of the United States;Whereas Iran, which rejects Israel’s right to exist, is a continued threat to the safety and security of the United States and Israel, both through its support of terrorist groups like Hamas and Hezbollah and through its ongoing efforts to acquire nuclear weapons;Whereas Iran has threatened to wipe [Israel] off the map, in violation of article 2, paragraph 4 of the United Nations Charter;Whereas Iran possesses ballistic missiles that can reach Israel and is working to develop intercontinental ballistic missiles that could reach the United States;Whereas Iran has constructed a large explosives containment vessel at the Parchin military complex and the International Atomic Energy Agency (IAEA) has requested to inspect this complex for traces of weaponization research;Whereas the IAEA issued a report exposing Iran’s nuclear intentions and in November 2011 concluded that contrary to the relevant resolutions of the Board of Governors and the Security Council, Iran has not suspended its [nuclear] enrichment related activities and continues to proceed with a nuclear weapons proliferation program, and the IAEA Board of Governors has issued 10 resolutions condemning Iran’s nuclear program;Whereas the United Nations Security Council has required Iran to cooperate fully with the IAEA’s investigation into its nuclear activities, suspend its uranium enrichment program, suspend its construction of a heavy-water reactor and related projects, and ratify the Additional Protocol to its IAEA safeguards agreement;Whereas Iran, in violation of multiple United Nations Security Council resolutions, has continued to enrich uranium, continued work on its heavy-water reactor and related projects, and has not ratified the Additional Protocol to its IAEA safeguards agreement;Whereas multiple rounds of tough sanctions have been effective in bringing Iran to the negotiating table and the threat of increased sanctions has the ability to compel Iran to abandon its nuclear ambitions; andWhereas the P5+1 interim agreement will not prevent Iran from acquiring a nuclear weapons capability: Now, therefore, be itThat—(1)it is the policy of the United States to prevent Iran from acquiring a nuclear weapons capability; and(2)the House of Representatives calls on the United States Senate to take immediate action on the Nuclear Iran Prevention Act of 2013 to increase sanctions against Iran.